1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PET FOOD EXPRESS, LTD.,             No. 2:16-CV-01211 WBS AC
13               Plaintiff,

14       v.

15   APPLIED UNDERWRITERS, INC.,         MEMORANDUM AND ORDER RE:
     APPLIED UNDERWRITERS CAPTIVE        CROSS MOTIONS FOR SUMMARY
16   RISK ASSURANCE COMPANY, INC.,       JUDGMENT
     CALIFORNIA INSURANCE COMPANY,
17   and APPLIED RISK SERVICES,

18               Defendant.

19

20                             ----oo0oo----

21            Plaintiff Pet Food Express, Ltd. (“Pet Food”) filed

22   this lawsuit against defendant Applied Underwriters, Inc.

23   (“Applied Underwriters”), Applied Underwriters Captive Risk

24   Assurance Company, Inc. (“Captive Risk Assurance”), and

25   California Insurance Company (“California Insurance”)

26   (collectively, “Applied”), alleging that defendants unlawfully

27   marketed and sold workers’ compensation insurance to California

28   employers in violation of California’s Unfair Competition Law.
                                     1
1    Before the court is Defendants’ Motion for Summary Judgment,

2    (Defs.’ Mot. for Summ. J. (“DMSJ”) (Docket No. 139)), and

3    plaintiff’s Motion for Partial Summary Judgment, (Pl.’s Mot. for

4    Partial Summ. J. (“PMSJ”) (Docket No. 138-1)).

5    I.   Factual and Procedural Background

6                California requires that all employers purchase

7    workers’ compensation insurance to cover employees’ work-related

8    injuries.    Cal. Lab. Code § 3700.   The state also requires that

9    all workers’ compensation insurance policy forms, rates, and

10   rating plans be filed for approval with the California Workers

11   Compensation Insurance Rating Bureau (“the Bureau”) and approved

12   by the California Department of Insurance (“CDI”).     (Pl.’s First

13   Am. Compl. (“PFAC”) ¶ 3 (Docket No. 54); see also Cal. Ins. Code

14   §§ 11658, 11735.)

15               Defendants filed a workers’ compensation insurance

16   program known as EquityComp (“Program”) with the Bureau and

17   received approval from the Department of Insurance.     (PFAC ¶ 31.)

18   Defendants thereafter marketed and sold the Program to plaintiff.

19   (PFAC ¶ 30.)   After the Program’s policies took effect for the

20   plaintiff, defendants required the plaintiff to enter a
21   Reinsurance Participation Agreement (“RPA”).     (PFAC ¶¶ 29, 44;

22   DMSJ at 4.) Importantly, the parties agree that the RPA is “not a

23   filed retrospective rating plan.”     (Pl.’s Reply in Opp. to Defs.’

24   Mot. for Summ. J. (“PRSJ”) at 4, ¶ 17.)

25               Captive Risk Assurance is structured as a segregated

26   cell reinsurance facility.    (PRSJ at 3, ¶7.)   Under this
27   structure, instead of pooling its risk, each Program participant

28   has a separate underwriting account (or “cell”).     (PRSJ at 3, ¶
                                       2
1    7.)   Under the RPA, the employer agrees to maintain a capital

2    account in its segregated cell.       (PRSJ at 3, ¶8.)   Each Program

3    participant also agrees to maintain reserves in its cell after

4    the RPA’s three-year active term expires.      (PRSJ at 4, ¶11.)     The

5    reserve amount is adjusted periodically as claims develop.        (DMSJ

6    at 4.)   Because the ultimate claims costs cannot be known in

7    advance, “loss development factors” or “LDF’s” (i.e.,

8    multipliers) are applied to claims to estimate their final cost.

9    (PRSJ at 3, ¶ 9.)     LDFs reduce over time until their effect on

10   the cost (and therefore the amount in the cell) reaches zero and

11   the cell is closed.    (DMSJ at 4.)    When the segregated cell is

12   closed, the employer’s ultimate cost is calculated using the

13   RPA’s formulas and, depending on the claims experience, the

14   employer could receive a profit sharing distribution under the

15   RPA, also called a “rebate.”    (PRSJ at 4, ¶ 14.)       Under the RPA,

16   Applied may, “in its sole discretion,” hold the money in the cell

17   account up to “7 years after the expiration of the policies.”

18   (PMSJ at 14.)

19             On June 20, 2016, in an administrative action

20   challenging Applied’s RPA, the California Insurance Commissioner
21   (“Commissioner”) issued a Decision and Order, holding that the

22   RPA must be filed and approved by the Commissioner pursuant to

23   Insurance Code § 11735.     See Shasta Linen Supply, Inc. v. Applied

24   Underwriters, Inc., 2:16-158 WBS AC, 2016 WL 6094446, at *5 (E.D.

25   Cal. Oct. 17, 2016).    Because defendants did not file the RPA

26   before it took effect, the Commissioner found that the “RPA is
27   void as a matter of law.”    Id. at *2.

28             In the wake of that administrative proceeding,
                                        3
1    defendants developed an agreement that could be sold and marketed

2    with the CDI’s approval.    (DMSJ at 5.)   While there are

3    differences between the unfiled and the filed RPAs, “none of them

4    changes the structure, material terms, or financial results to

5    the participant.”    (Fein Decl., Defs.’ Mot. for Summ. J., Medlong

6    Decl. Ex. 5 (Docket No. 139-6).)

7                Pet Food filed a class action complaint against

8    defendants asserting claims for unfair competition, rescission,

9    declaratory relief, and fraud.     On June 21, 2017, plaintiff filed

10   an amended complaint asserting additional claims under the

11   federal Racketeer Influenced and Corrupt Organizations (“RICO”)

12   Act, 18 U.S.C. § 1962; under the California Unfair Competition

13   Law (“UCL”), Cal. Bus. & Prof. Code § 17200, and for quasi-

14   contract.    Defendants in turn filed a counterclaim to plaintiff’s

15   amended complaint alleging breach of contract.     (Defs.’ Answer,

16   Countercl., at 30, ¶ 24 (Docket No. 76).)

17               Defendants subsequently moved to dismiss the amended

18   complaint.    (Docket No. 61.)   The court dismissed the RICO claims

19   and denied the motion to dismiss in all other respects.       (Mem.

20   and Order Re: Defs.’ Mot. to Dismiss at 24 (Docket No. 65).)
21   With respect to plaintiff’s UCL claim based on Insurance Code §

22   11735, the court found that an unfiled rate is not unlawful per

23   se and determined that the Commissioner did not conduct the

24   requisite formal rate disapproval hearing.     (Id. at 20-22.)

25   Plaintiff then moved to certify the class.     (Docket No. 116.)

26   This court subsequently denied the motion to certify on
27   superiority grounds.    (Id.)

28               The claims remaining are Pet Food’s UCL claims for
                                        4
1    unfair competition and unjust enrichment, and defendant’s

2    counterclaim for breach of contract.        Plaintiff relies on the

3    Commissioner’s administrative decision and two subsequent

4    California Courts of Appeal cases to argue that the RPA is an

5    illegal program.     (PMSJ at 5.)     According to plaintiff,

6    defendant’s sale of this allegedly illegal program violates UCL

7    Section 17200.     (PMSJ at 3.)     Pet Food seeks restitution in “the

8    amount of money left in its segregated cell” account.           (Mem. in

9    Supp. of Mot. Partial Summ. J. at 2 (Docket No. 138-1).)           This

10   money consists of funds that Pet Food “has paid Defendants for

11   the EquityComp plans.”     (Witriol Decl., Decl. of Terri Witriol

12   Lim in Opp. to Defs.’ Mot. for Summ. J., at 2 (Docket No. 141-

13   1).)    Plaintiff also seeks a return on investment of these funds.

14   Id.    In contrast, defendants seek to enforce California

15   Insurance’s contract with Pet Food and allege that Pet Food

16   remains liable for premiums, taxes, and assessments under the

17   purchased policies.     (Defs.’ Answer, Countercl., at 30, ¶ 24

18   (Docket No. 76).)

19              Defendants now seek summary judgment under Federal Rule

20   of Civil Procedure 56, on the grounds that plaintiff lacks
21   standing to sue under the UCL.        (DMSJ at 16.)   Plaintiff seeks

22   partial summary judgment on the grounds that (1) the unfair

23   competition claim is valid as a matter of law because the RPA is

24   illegal; (2) defendants are collaterally estopped from litigating

25   that illegality; (3) plaintiff is entitled to restitution as a

26   matter of law; (4) the restitution must include a return on
27   investment on those funds; and (5) no contract exists between

28   California Insurance and Pet Food.        (PMSJ at 1-2.)
                                           5
1    II.    Legal Standard

2                   Summary judgment is proper “if the movant shows that

3    there is no genuine dispute as to any material fact and the

4    movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

5    P. 56(a).       A material fact is one that could affect the outcome

6    of the suit, and a genuine issue is one that could permit a

7    reasonable jury to enter a verdict in the non-moving party’s

8    favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

9    (1986).

10                  The party moving for summary judgment bears the initial

11   burden of establishing the absence of a genuine issue of material

12   fact and can satisfy this burden by presenting evidence that

13   negates an essential element of the non-moving party’s case.

14   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

15   Alternatively, the movant can demonstrate that the non-moving

16   party cannot provide evidence to support an essential element

17   upon which it will bear the burden of proof at trial.         Id.   Any

18   inferences drawn from the underlying facts must, however, be

19   viewed in the light most favorable to the party opposing the

20   motion.    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
21   U.S. 574, 587 (1986).

22   III.           Defendants’ Motion for Summary Judgment

23             A.        Standing to Sue Under the UCL

24                  California’s Unfair Competition Law (“UCL”) protects

25   consumers and competitors from unfair competition, defined

26   broadly to include “any unlawful, unfair or fraudulent business
27   act or practice.”       (Cal. Bus. & Prof. Code § 17200.)    Pet Food

28   proceeds in this case under only the “unlawful” prong of the
                                          6
1    statute.   (Pl.’s Mem. in Opp. to Summ. J. at 3 (Docket No 141).)

2    “By proscribing ‘any unlawful’ business practice, ‘[Business and

3    Professions Code] section 17200 “borrows” violations of other

4    laws and treats them as unlawful practices’ that the [UCL] makes

5    independently actionable.”    Hale v. Sharp Healthcare, 183 Cal.

6    App. 4th 1373, 1382–83 (4th Dist. 2010) (citing Cel–Tech

7    Commc’ns, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal. 4th

8    163, 180 (1999)).    The UCL initially permitted “any person acting

9    for the interests of itself, its members or the general public”

10   to bring a private suit.     Kwikset Corp. v. Superior Court, 51

11   Cal. 4th 310, 321 (2011).    In 2004, voters approved Proposition

12   64 (Gen. Elec. (Nov. 2, 2004)), which amended the UCL to grant

13   standing to assert a claim only to certain public officials and

14   to private plaintiffs who can demonstrate that he or she “has

15   suffered injury in fact” and “has lost money or property as a

16   result of” the unfair competition alleged.    Hall v. Time Inc.,

17   158 Cal. App. 4th 847, 852 (4th Dist. 2008).

18              1.     Injury in Fact

19              The “injury in fact” language in Proposition 64

20   incorporates the federal meaning of the phrase.    Kwikset, 51 Cal.
21   4th at 322; Prop.64, §1, subd. (e) (requiring injury in fact

22   “under the standing requirements of the United States

23   Constitution”).    Under federal law, a plaintiff satisfies the

24   injury-in-fact requirement where he or she has suffered a

25   “distinct and palpable injury” or “[a]n actual or imminent

26   invasion of a legally protected interest, in contrast to an
27   invasion that is conjectural or hypothetical.”    Hall, 158 Cal

28   App. 4th at 853 (citing Black’s Law Dict. 801 (8th ed. 2004)).
                                        7
1    Loss of money or property, as required under Proposition 64, is

2    one of many injuries that can satisfy the injury-in-fact

3    requirement.    Kwikset, 51 Cal 4th at 324.   Courts therefore

4    consider the “substantially narrower” Proposition 64 loss

5    requirement in conjunction with the injury-in-fact requirement.

6    Id. at 324.    To establish standing to sue under the UCL, a

7    plaintiff must: “(1) establish a loss or deprivation of money or

8    property sufficient to qualify as injury in fact, i.e., economic

9    injury, and (2) show that the economic injury was the result of,

10   i.e., caused by, the unfair business practice alleged.”     Id. at

11   323.

12            2.      Loss of Money or Property

13            To establish standing, Proposition 64 requires a

14   plaintiff to show that it “lost money or property.”     Hall, 158

15   Cal. App. 4th at 852.    “The plain import of this is that a

16   plaintiff now must demonstrate some form of economic injury.”

17   Kwikset, 51 Cal 4th at 323.    For purposes of UCL standing, a loss

18   is “[a]n undesirable outcome of a risk; the disappearance or

19   diminution of value, [usually] in an unexpected or relatively

20   unpredictable way.”     Hall, 158 Cal. App. 4th at 853 (citing
21   Black’s Law Dict. 963 (8th ed. 2004)).     A purchase or transaction

22   where the person paid with money, without more, does not

23   constitute a loss.    Peterson v. Cellco P’ship, 164 Cal. App. 4th

24   1583, 1592 (4th Dist. 2008).

25            The undisputed facts here are insufficient to find an

26   economic loss because Pet Food has failed to show that the price
27   or quality of the insurance coverage differed from the

28   expectations Pet Food held when entering the contract.     In this
                                        8
1    line of cases, courts consistently refuse to find economic loss

2    where plaintiffs did not allege that “they could have bought the

3    same insurance for a lower price” or that “they were dissatisfied

4    with the insurance or were uninformed of its price.”   See

5    Peterson, 164 Cal. App. 4th at 1591-92; see, e.g., Hall, 158 Cal.

6    App. 4th at 855 (finding no injury where plaintiffs did not

7    allege that they “did not want the [product], the [product] was

8    unsatisfactory, or the [product] was worth less than what the

9    plaintiff paid for it.”); Medina v. Safe-Guard Prods., Int’l.,

10   Inc., 164 Cal. App. 4th 105, 114 (4th Dist. 2008) (finding no

11   injury where plaintiff “has not alleged that he didn’t want

12   [insurance] coverage in the first place, or that he was given

13   unsatisfactory service or has had a claim denied, or that he paid

14   more for coverage than it was worth”); Demeter v. Taxi Comp.

15   Servs., Inc., 21 Cal. App. 5th 903, 916-17 (2d Dist. 2018)

16   (finding no injury where plaintiff did not show “that the service

17   he purchased . . . was somehow not up to par” or that “the amount

18   he paid for his . . . membership was more than it was worth”);

19   Gaines v. Home Loan Ctr., Inc., No. SACV08667JSTRNBX, 2011 WL

20   13182970, at *5 (C.D. Cal. Dec. 22, 2011) (finding no injury
21   where plaintiff could not “explain what Plaintiff expected to

22   receive but did not from the . . . transaction”).

23            Here, Pet Food does not allege, nor do the undisputed

24   facts suggest, that Pet Food was dissatisfied with either the

25   price or the coverage.   With respect to the price, Pet Food has

26   not shown that it could have obtained the same insurance at a
27   lower price.   To the contrary, Pet Food admitted that it could

28   not be part of a proposed revised class of allegedly injured
                                      9
1    Program participants because it did not pay more than the

2    guaranteed cost policy premiums (i.e., the premiums that do not

3    vary as claims come in).   (Pl’s. Positions Re Renewed Mot. for

4    Cl. Cert. at 3:13-15 (Docket No. 126-1) (“[O]nly those employers

5    who paid more than the [guaranteed cost] policy premiums would be

6    putative class members.    As a result, Alpha would be a class

7    member . . ., while . . . [Pet Food] would not.”).)   Indeed, Pet

8    Food’s initial concern about the Program was that the Program

9    should be cheaper “despite the fact that it was saving money”

10   compared to other programs.    (Decl. Terrance Lim, Ex. 3 at 249:9-

11   10 (Docket No. 139-6)).    Because Pet Food has not disputed this

12   allegation, this court can infer that Pet Food could not have

13   paid less for the same insurance elsewhere.

14             Pet Food also cannot establish a loss with respect to

15   Applied’s policy because Pet Food received “the bargained for

16   insurance at the bargained for price.”    Cf. Peterson, 164 Cal.

17   App. 4th at 1591.   Pet Food does not allege that the coverage was

18   subpar.   Pet Food also has not alleged that the price of the

19   policy –- Pet Food’s total payment minus the amount Applied is

20   eventually required to return to Pet Food (i.e., the “rebate”) --
21   was not what Pet Food anticipated.    Indeed, by the time Pet Food

22   renewed the policy, plaintiff had “a clear understanding” of the

23   parameters and the maximum cost under the policy (Decl. Terrance

24   Lim, Ex. 3 at 249:9-10 (Docket No. 139-6)).    Pet Food therefore

25   had enough information to dispute the price but did not.    Cf.

26   Peterson, 164 Cal. App. 4th at 1591-92 (considering lack of
27   pricing information as a source of loss).

28             Pet Food’s only allegation of loss is the money
                                      10
1    currently sitting in the segregated cell account.     This amount,

2    however, is not a loss because Pet Food fully expected not to

3    possess this money today.     The mere parting with the possession

4    of money for a period of time does not constitute a loss.

5    Peterson, 164 Cal. App. 4th at 1592 (rejecting the view that a

6    person has lost money merely because the money is “no longer in

7    their possession”) (citing Hall, 158 Cal. App. 4th at 853).

8              Further, under the UCL, the diminution of value must be

9    unexpected or unpredictable to constitute a loss.     Id. (citing

10   Hall, 158 Cal. App. 4th at 853).    Under the terms of the

11   agreement, Applied’s retention of the money in the account was

12   not unexpected.     The parties agree that, under the Program, Pet

13   Food was to maintain a capital account in its segregated cell.

14   (Pl.’s Reply to Separate Statement in Opp. to Defs.’ Mot. for

15   Summ. J. at 3, ¶8 (Docket No. 141-2).)     Pet Food also does not

16   dispute that the RPA permits Applied, “in its sole discretion,”

17   to hold the money “3 years after all claims have closed or 7

18   years after the expiration of the policies.”    (Pl’s Mot. for

19   Partial Summ. J. at 14 (Docket No. 138-1).)     Based on the express

20   terms of the contract, Pet Food should have expected not to see
21   the money in the segregated cell account until 2023 at the latest

22   -- seven years after the policy was to expire.1

23             The parties’ understanding of the agreement confirms

24   this expectation.    According to Ms. Terri Witriol, Pet Food’s

25   Chief Financial Officer, “money overpaid” by Pet Food had to

26   remain in the account “according to the agreement.”     (Decl. of
27
          1    The 2012-2015 policy expired on October 1, 2016.       (Pl’s
28   Mot. for Partial Summ. J. at 14 (Docket No. 138-1).)
                                     11
1    Terri Witriol Lim in Opp. to Defs.’ Mot. For Summ. J., at 2

2    (Docket No. 141-1).)    Indeed, Mr. Terrance Lim, Pet Food’s Chief

3    Executive Officer, knew by 2014 that the Program would take long

4    to grant the rebate.    (Decl. Terrance Lim, Ex. 3 at 270 (Docket

5    No. 139-6)).    But in 2015, Pet Food chose to renew the agreement

6    regardless because it was Pet Food’s “best option at the time.”

7    (Id. at 309.)

8              Pet Food has not established “what Plaintiff expected

9    to receive but did not from the . . . transaction.”      Cf. Gaines

10   v. Home Loan Ctr., Inc., No. SACV08667JSTRNBX, 2011 WL 13182970,

11   at *5 (C.D. Cal. Dec. 22, 2011).      The transaction conformed to

12   Pet Food’s expectations from the beginning because Pet Food could

13   not have obtained the policy for a lower price elsewhere, did not

14   have issues with the coverage, and did not make payments it did

15   not expect to make when Pet Food entered into the contract.      Cf.

16   Peterson, 164 Cal. App. 4th at 1591-92.      Plaintiff therefore “got

17   exactly what he bargained for” and did not incur an economic

18   loss.   Cf.   Baggett v. Hewlett-Packard Co., No. SACV070667AGRNBX,

19   2009 WL 3178066, at *3 (C.D. Cal. Sept. 29, 2009).

20             3.     Illegality as an Injury Per Se
21             Proposition 64 imposed “additional requirements on

22   plaintiffs beyond merely having suffered an ‘unlawful, unfair or

23   fraudulent business act or practice.’”      Medina, 164 Cal. App. 4th

24   at 115.   Plaintiffs must show that they also “lost money or

25   property as a result of the act or practice.”      Id.

26             The Ninth Circuit, albeit in an unpublished memorandum
27   decision, has held that the purchase of goods that a defendant

28   “is legally not allowed to sell in the form being offered” alone
                                      12
1    may constitute both an unlawful practice and a loss for purposes

2    of UCL standing.    Franz v. Beiersdorf, Inc., 745 F. App’x 47, 48-

3    49 (9th Cir. 2018) (e.g., unapproved drugs).    By contrast, cases

4    involving “voidable service contracts” do not give rise to the

5    same inference of loss.    Id.

6             Although the Franz court did not say much more, the

7    court’s distinction between the cases that merit an inference of

8    loss, and those that do not, still relies on the plaintiff’s

9    expectations, and the plaintiff’s allegations regarding the value

10   and the price of the product.    In Franz, the court found that the

11   unlawful purchase of a drug lacking FDA approval constituted a

12   loss under the UCL.    The court relied only on Medrazo v. Honda of

13   North Hollywood.    205 Cal. App. 4th 1 (2d Dist. 2012).    In

14   Medrazo, defendant sold plaintiffs a motorcycle without a legally

15   required label that disclosed the amount charged above the

16   suggested retail price, the cost for the assembly, and the cost

17   of optional accessories included in the price, among other costs.

18   Id. at 23.   Because plaintiffs did not have the pricing

19   information label, they overpaid for the motorcycle.       Id.   The

20   court thus found economic loss because the plaintiffs paid more
21   than they would have paid had defendant complied with the law.

22   Similarly, because the illegal product in Franz “should not have

23   been in the market” in any form, 745 F. App’x at 48, any payment

24   is more than plaintiff would have paid had defendant complied

25   with the law.    This is true for all illegal products.    So it

26   follows that any payment for such a product constitutes an
27   economic loss.

28            In contrast, when the product or service sold is legal,
                                      13
1    but the contract is flawed, the purchaser does not automatically

2    satisfy the economic loss requirement because the court cannot

3    infer that the plaintiff would have paid less had the defendant

4    complied with the law.    Because the product can legally exist in

5    the market, enforcing the contract may still convey the value the

6    parties intended it to convey at a legally fair price.      Cf.

7    Medina, 164 Cal. App. 4th at 114 (placing the burden on plaintiff

8    to allege a lower value where insurance seller was unlicensed);

9    Peterson, 164 Cal. App. 4th at 1591 (same).     In such a case, the

10   burden to prove a loss falls on the plaintiff.     Id.

11               The Franz court’s inference that the purchase of an

12   illegal product constitutes a loss therefore applies only when

13   the underlying product sold is illegal.     For its proposition that

14   voidable service contracts do not necessarily result in an

15   economic loss, the court cited Medina v. Safe-Guard Products, 164

16   Cal. App. 4th 105 (4th Dist. 2008), and Demeter v. Taxi Computer

17   Services, 21 Cal. App. 5th 903 (2d Dist. 2018).     Both of these

18   cases are instructive here.    In Medina, the defendant, an

19   insurer, was not licensed to sell insurance, did not file its

20   contracts with the Insurance Commissioner, and did not insure its
21   contracts obligations.    “In short, [defendant] was not a licensed

22   insurer.”   Medina, 164 Cal. App. 4th at 113.    The court first

23   found that the object of the “illegal contract” –- the provision

24   of insurance coverage –- was lawful.     Id. at 110-112.   The court

25   then found that plaintiff did not incur an economic loss because

26   plaintiff did not allege dissatisfaction with the coverage or the
27   price of the policy.     Id. at 114.   Because the product sold was

28   not illegal, plaintiff bore the burden of establishing loss.
                                       14
1               The court in Demeter arrived at the same result.     In

2    Demeter, defendant provided talent listing services without

3    procuring the bond California's talent services law requires.        As

4    in Medina, the court first found that the defendant’s services

5    were not an “illegal operation” despite the defendant’s

6    noncompliance with the law.    Demeter, 21 Cal. App. 5th at 913.

7    The court subsequently found no economic loss because plaintiff

8    did not show “that the service he purchased . . . was somehow not

9    up to par” or that “the amount he paid for his . . . membership

10   was more than it was worth.”     Id. at 916-917.   Again, because the

11   services sold could exist in the market legally, the plaintiff

12   was required to allege dissatisfaction with the service or the

13   price.

14              Here, Pet Food argues that because the RPA was an

15   allegedly illegal contract, any payment of the RPA ought to

16   constitute an economic loss.     But whether a contract is illegal

17   or voidable is a different question from whether the subject

18   matter of the agreement is illegal.     See Medina, 164 Cal. App.

19   4th at 110-112 (distinguishing the “object” of the contract from

20   the legality of the contract).
21              Pet Food’s participation in the RPA alone does not

22   establish a loss because the subject matter of the agreement --

23   insurance coverage through a captive reinsurance cell -- is not

24   illegal.   Applied has provided undisputed expert testimony to

25   show that the differences between the unfiled RPA and the

26   approved RPA are immaterial, as they do not “change[] the
27   structure, material terms, or financial results to the

28   participant.”   (Fein Decl., Defs.’ Mot. for Summ. J., Medlong
                                       15
1    Decl. Ex. 5 (Docket No. 139-6).)      Pet Food has not provided any

2    evidence to the contrary.   The undisputed facts thus establish

3    that, even if the sale of the RPA was illegal, the contents of

4    the agreement were not.

5              Moreover, the unfiled status of the RPA does not make

6    the rate unlawful per se.   The Commissioner’s order in the

7    administrative appeal found that the RPA between the parties was

8    void and unenforceable because it was not filed with the Bureau.

9    In the Matter of the Appeal of Shasta Linen Supply, Inc.,

10   Decision of the California Department of Insurance, File AHB-WCA-

11   14-31 (hereinafter “Order”).   This court thereafter ruled that

12   the Order “does not control this court” and declared its

13   disagreement with the Commissioner, holding instead that “an

14   unfiled rate is not unlawful per se.”      Shasta Linen, 2016 WL

15   6094446, at *5 (citing Dyna-Med, Inc. v. Fair Emp’t & Hous. Com.,

16   43 Cal. 3d 1379, 1388 (1987)).

17             Plaintiffs now offer two California Courts of Appeal

18   cases to prove the illegality of the arrangement, Luxor Cabs,

19   Inc. v. Applied Underwriters Captive Risk Assurance Co., 30 Cal.

20   App. 5th 970 (1st Dist. 2018), and Nielsen Contracting, Inc. v.
21   Applied Underwriters, Inc., 22 Cal. App. 5th 1096 (4th Dist.

22   2018).   Neither case is applicable here.    The Luxor court decided

23   only that the delegation clause and the arbitration provision in

24   the RPA are void.   The Nielsen court likewise analyzed only the

25   dispute resolution provisions of the RPA.     Neither court

26   determined that the rate was unlawful as a result of it not being
27   filed.   More importantly, neither court foreclosed the

28   possibility of Applied selling the RPA legally (i.e., a filed and
                                      16
1    approved version of the RPA).

2              Even if the cases did stand for the proposition that

3    the RPA is illegal in its totality, the contract is not

4    necessarily void because “the effect of the illegality depends on

5    the facts and equities of the particular case.”     See Johnson v.

6    Johnson, 192 Cal. App. 3d 551, 558 (2d Dist. 1987).    In Medina,

7    the court opined that “holding an insurance contract void because

8    the insurer was not licensed is about the worst possible remedy

9    for the illegality of the insurer’s unlicensed status,” 164 Cal.

10   App. 4th at 111, and the same logic applies here. “[I]nsurance

11   contracts are legally unique.”    Id.   After risks have

12   materialized and claims have been filed, “[a] policyholder . . .

13   cannot, by definition, obtain a substitute [policy] in the

14   marketplace.”   Id.   Finding an insurance policy to be void would

15   result in the consumer bearing the entirety of the loss, so “in

16   the insurance context, not to enforce the contract would be to

17   reward the violation of the law.”     Id. at 112.

18             Absent allegations that the object of the contract --

19   insurance coverage through a captive reinsurance cell –- is

20   illegal, the court can “preserve[] and enforce[] any lawful
21   portion of a parties’ contract that feasibly may be severed.”

22   Medina, 164 Cal. App. 4th at 112.     In Medina, “where the only

23   taint of illegality was the unlicensed status of the insurer

24   itself,” the court found the contract valid as to the lawful

25   object of the contract: insurance coverage. Id.     Just as in

26   Medina, the only basis for the allegations of the illegality of
27   the RPA is Applied’s failure to file the agreement with the

28   Bureau.   The alleged illegality of the contract does not taint
                                      17
1    the lawful object of the contract, so even if the RPA is void and

2    unlawful, the service it provides is not.

3               Because the underlying service of the RPA is not

4    illegal, Pet Food’s transaction under the RPA is not an economic

5    loss per se.    Pet Food therefore bears the burden of showing

6    economic loss through dissatisfaction with the service or the

7    price.    As discussed above, Pet Food has done neither.   Pet Food

8    has not offered any other theory of loss and therefore lacks

9    standing to sue under the UCL.2    Accordingly, the court will

10   grant summary judgment to defendants.

11   VI.   Plaintiff’s Motion for Partial Summary Judgment

12              Having determined that the RPA is not illegal as a

13   matter of law, the issues remaining under Plaintiff’s Motion for

14   Partial Summary judgment are (1) whether plaintiff is entitled to

15   restitution, (2) whether plaintiff is entitled to a return on

16   investment of the funds in the segregated cell account, and (3)

17   whether a contract exists between Pet Food and California

18   Insurance.     Because Pet Food does not have standing to sue under

19   the UCL, the court need not determine at this time whether

20   restitution and a return on investment are the appropriate
21   remedies for the alleged UCL violation.     Further, Applied pleaded

22   the breach of contract claim in the alternative, should the RPA

23   be deemed void or unenforceable. (Defs.’ Answer, Countercl., at

24   30, ¶ 23 (Docket No. 76).)    Because the RPA is not void, the

25   court also need not decide whether a contract exists between Pet

26
27         2   Because, as a matter of law, Pet Food did not lose
     money or property under the UCL, the court need not decide the
28   causation prong of the standing test.
                                     18
1    Food and California Insurance.

2               IT IS THEREFORE ORDERED that defendants’ Motion for

3    Summary Judgment (Docket No. 139) be, and the same hereby is,

4    GRANTED.

5               IT IS FURTHER ORDERED that plaintiff’s Motion for

6    Partial Summary Judgment (Docket No. 138) be, and the same hereby

7    is, DENIED.

8    Dated:   September 11, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      19
